TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 7, 2019



                                      NO. 03-18-00753-CV


                                  Darius L. Heads, Appellant

                                                v.

                                  Brittney McDade, Appellee




    APPEAL FROM COUNTY COURT AT LAW #4 OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   AFFIRMED IN PART; DISMISSED FOR WANT OF JURISDICTION IN PART --
                      OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on November 7, 2018. We dismiss

this appeal for want of jurisdiction to the extent Heads attempts to appeal from the portion of the

order holding him in contempt.        Having otherwise reviewed the record and the parties’

arguments, the Court holds that there was no reversible error in the trial court’s judgment.

Therefore, the Court affirms the trial court’s judgment awarding attorney’s fees. Because Heads

is indigent and unable to pay costs, no adjudication of costs is made.